Citation Nr: 1645775	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected lobectomy of the right upper lobe, residuals of sarcoma.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected injury to the long thoracic nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


REMAND

In December 2015, the Veteran was sent a letter by the Board stating that due to audio malfunction, a transcript of his November 2015 video hearing before the Board was not produced, and he had the opportunity to have another hearing before the Board.  The Veteran requested a hearing before the Board in person at the RO.  However, this letter was sent in error, as a transcript of the hearing is included in the record.  In light of foregoing and the additional hearing request, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, in accordance with applicable law.  

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

